361 So.2d 204 (1978)
Mary Toole BAILEY, Appellant,
v.
Oswald Samuel BAILEY, Appellee.
No. II-383.
District Court of Appeal of Florida, First District.
July 20, 1978.
Rehearing Denied August 24, 1978.
*205 M. Stephen Turner and Joseph P. Mawhinney of Thompson, Wadsworth, Messer, Turner & Rhodes, Tallahassee, and Carroll L. McCauley, Panama City, for appellant.
Robert B. Staats, Panama City, for appellee.
PER CURIAM.
Appellant/wife contends on this appeal that the trial court erred in awarding the custody of the parties' minor son to the appellee/husband. After careful consideration of the transcript, the briefs, and the oral argument, we have found no abuse of discretion in the trial court's judgment that the best interests of the child would be served by this award.
We do find merit, however, in the point raised by husband on cross-appeal. He contends that the trial court erred in limiting his use and possession of the marital home to a period of approximately one year. We agree that he as the custodial parent should have the use and possession of the home until the child's majority or his remarriage. See McNaughton v. McNaughton, 332 So.2d 673 (Fla.3d D.C.A. 1976).
The judgment is affirmed in part and reversed in part, and the case remanded for the entry of a judgment consistent with this opinion.
McCORD, C.J., and MILLS and ERVIN, JJ., concur.